Name: 77/463/EEC: Commission Decision of 29 June 1977 on the refusal to accept the scientific character of an apparatus described as: 'Pulmac Zero Span Tester'
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  technology and technical regulations;  wood industry;  tariff policy
 Date Published: 1977-07-19

 Avis juridique important|31977D046377/463/EEC: Commission Decision of 29 June 1977 on the refusal to accept the scientific character of an apparatus described as: 'Pulmac Zero Span Tester' Official Journal L 179 , 19/07/1977 P. 0037 - 0037 Greek special edition: Chapter 02 Volume 4 P. 0071 COMMISSION DECISION of 29 June 1977 on the refusal to accept the scientific character of an apparatus described as : "Pulmac Zero Span Tester" (77/463/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 4 February 1977, the German Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as : "Pulmac Zero Span Tester" should be considered to be a scientific apparatus, and where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all of the Member States met on 3 June 1977 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is intended to check the quality of paper and paper paste and in particular tensile strength of synthetic and cellulose paste papers as a function of the fibre structure ; whereas this apparatus incorporates no special unit for its specific use for scientific purposes ; whereas it is on the contrary a machine which can obviously be used in all areas of commercial or industrial production ; whereas, therefore, it cannot be considered to be a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as : "Pulmac Zero Span Tester" is not hereby considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 June 1977. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.